PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,758,314
Issue Date: 1 Sep 2020
Application No. 15/456,458
Filing or 371(c) Date: 10 Mar 2017
Attorney Docket No. 953-109
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the constructive petition under 37 CFR 1.78(c) and (e), filed August 10, 2020, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 for the benefit of priority to the prior-filed applications listed in the concurrently filed Application Data Sheet (“ADS”).

The constructive petition under 37 CFR 1.78(c) and (e) is DISMISSED.

Title II of the Patent Law Treaties Implementation Act of 2012 amended the last sentence of 35 U.S.C. 119(e)(1) to delete the phrase “during the pendency of the application.” In view of this amendment, a reissue application is not required to add or correct a benefit claim under 35 U.S.C. 119(e) after a patent has been granted on an application filed on or after November 29, 2000. A petition under 37 CFR 1.78 to accept an unintentionally delayed claim, along with a request for a Certificate of Correction under 37 CFR 1.323, may be filed to add or correct a benefit claim under 35 U.S.C. 119(e) to a prior-filed provisional application. This has always been the case with respect to adding or correcting a benefit claim under 35 U.S.C. 120.

The present application was filed after November 29, 2000, and matured into U.S. Patent No. 10,758,314 on September 1, 2020. 

Under certain conditions as specified below, a Certificate of Correction can be used to correct: 

(A) 	the failure to make reference to a prior application; or 
(B) 	an incorrect reference to a prior application. 



The following conditions must be satisfied: 

(A) 	all requirements set forth in 37 CFR 1.78(a)(1) must have been met in the application which became the patent to be corrected; 
(B) 	it must be clear from the record of the patent and the parent application(s) that priority is appropriate (see MPEP § 211et seq.); and 
(C) 	a grantable petition to accept an unintentionally delayed claim for the benefit of a prior application must be filed, including a surcharge. 

If all the above-stated conditions are satisfied, a Certificate of Correction can be used to amend the patent to make reference to a prior application, or to correct an incorrect reference to the prior application. 

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR  1.78(a)(4) and 1.78(d)(3). 
 	
The petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

The petition does not comply with (1) and (3) above. 

With respect to (1): The reference in the Domestic Benefit/National Stage Information section of the August 10, 2020 ADS is not acceptable. 

37 CFR 1.76(b)(5) states:

(b) Bibliographic data. Bibliographic data as used in paragraph (a) of this section includes:

(5)	Domestic benefit information. This information includes the application number, the filing date, the status (including patent number if available), and relationship of each application for which a benefit is claimed under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c). Providing this information in the application data sheet constitutes the specific reference required by 35 U.S.C. 119(e) or 120 and §1.78.


37 CFR 1.76(c)(2) provides, in pertinent part:

An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed … (emphasis added).

MPEP 601.05(a) II.CORRECTING AND UPDATING AN ADS OR INFORMATION OTHERWISE OF RECORD states:

37 CFR 1.76(c) provides the procedure for correcting and updating not only an application data sheet (ADS), but also information otherwise of record (e.g., information provided on the most recent filing receipt). Any ADS filed after the filing date of the application is considered a corrected (or updated) ADS even if an ADS was not previously submitted. Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt… (emphasis added).

The August 15, 2017 updated filing receipt reveals the domestic benefit information of record.  It states, “Domestic Priority data as claimed by applicant – This application is a CIP of 13/377,817 12/12/2011 ABN.”  

Petitioner must make changes to the benefit information with the information listed in the August 15, 2017 updated filing receipt as the starting point.  Since applicant listed 13/377,817 in the Prior Application Number field of the first line of the Domestic Benefit/National Stage Information of the original ADS, the Office auto-filled information pertaining to Application No. 13/377,817. This information must be removed via strike-through, and the correct information must be inserted via underlining. All information pertaining to Application Nos. 14/107,329 and 61/865,037 must be underlined, as well.

With respect to (3) above: 37 CFR 1.78(c) and 1.78(e) require a statement that “the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and 1.78(d)(3) and the date the claim was filed was unintentional.” The statement appearing in the petition varies from the required language and only addresses the provisional application. Please provide a statement that makes it clear that the statement of delay pertains to both the nonprovisional applications and the provisional application, that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.

Since this petition was filed more than two years after the date the domestic benefit claim was due, additional information is required.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the domestic benefit claim until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 119 and 120 and 37 CFR 1.78 rests with the petitioner.  

The first period of delay petitioner must address on renewed petition is the delay in filing the domestic benefit claim.  Petitioner must explain the delay between when the benefit claim was due and when the benefit claim was filed.  

The second period of delay petitioner must address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.78. When did applicant discover the benefit information was incorrect? When did applicant take steps to remedy the situation, and when was the present petition filed relative to the date of discovery of the issue with the benefit information?

The third period of delay petitioner must address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.78. This period of delay will be an issue only if applicant delays in filing a renewed petition.

When addressing each of these three periods of delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional

If reconsideration of this decision is desired, petitioner must file a renewed petition under 37 CFR 1.78(c) and (e)(no additional petition fee due), an ADS (complying with the provisions 37 CFR 1.76(b)(5)) to correct the benefit information, a proper statement of unintentional delay with an explanation of the three periods of delay discussed above, and a draft certificate of correction and $160 fee. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450
 
By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 

Telephone inquiries may be directed to the undersigned at (571) 272-3230.

 
/SHIRENE W BRANTLEY/Attorney Advisor, OPET